


Exhibit 10.44

English Translation from Spanish (The original will be provided upon the request
of the Commission).

        OPEN-ENDED WORK CONTRACT entered into by SERVICIOS INTEGRADOS DE
ADMINISTRACION Y ALTA GERENCIA, S.A. de C.V., as party of the first part,
represented by EDUARDO ARROCHA GIO, and JOSE OCTAVIO REYES LAGUNES, the Worker,
as party of the second part. These parties, for reasons of brevity, shall be
referred to in this contract as "Company" and "Employee", respectively, and
shall be subject to the following

CLAUSES:

        FIRST—The Employee agrees to provide personal services to the Company at
its domicile at RIO AMAZONAS NO. 43, COL. CUAUHTEMOC, MEXICO, D.F., or at a
location to be indicated to him, as ASSISTANT DIRECTOR FOR COCA-COLA AND ALLIED
BRANDS. This work shall be carried out actively and efficiently at all times.
The principal position of the Employee will be: ASSISTANT DIRECTOR FOR COCA-COLA
AND ALLIED BRANDS, but it is to be understood that this list of duties is
illustrative rather than comprehensive. The Employee shall have the obligation
at all times to perform any other job that is additional or related to his
principal duty, even when this may be incidentally carried out outside the
workplace. The Employee shall in all cases comply with the orders given to him
by his supervisors, applicable Internal Work Regulations of the Company, and all
other provisions and orders that the Company may assign.

        SECOND—The present Contract is entered into for an indeterminate time
period and shall not be rescinded or terminated except according to the
provisions of the Federal Labor Law, or by agreement of both contracting
parties.

        THIRD—Work hours for the Employee shall be from 7:30 a.m. to 4:00 p.m.,
Monday through Thursday of each week and Friday from 7:30 a.m. to 2:00 p.m. Both
parties have agreed to distribute the work week in this manner according to the
terms of Paragraph Two of Article 59 of the Federal Labor Law.

        The Employee expressly authorizes the Company to modify the work hours
above in accordance with the Company's needs.

        FOURTH—The Employee will receive as salary for services detailed in this
contract the sum of $1,830,200.00 (ONE MILLION EIGHT HUNDRED THIRTY THOUSAND TWO
HUNDRED PESOS 00/100 M.N. [National Currency]) per month. This amount will be
paid bi-weekly, with payment issued on the fifteenth and last day of each month
in the Company's offices.

        FIFTH—The Employee shall be entitled to two days per week of paid rest
which, as per the agreement between both parties, shall preferably be Saturday
and Sunday of each week. These may be exchanged for other days if work duties so
require. Wages for these rest days are included in the sum indicated in the
previous clause, as this is monthly compensation.

        SIXTH—The Employee shall be entitled to obligatory rest days indicated
by the Federal Labor Law, and the wages for these days shall also be paid by the
amount indicated in Clause Four, as this is monthly compensation.

        SEVENTH—The Employee shall be entitled to vacation days for each
complete year of service performed, according to the terms of Article 76 of the
Federal Labor Law, with the understanding that said period will be granted after
the conclusion of one year of service, and will be granted at the time to be
determined by the Company. In any case, the Employee shall be obliged to request
his vacation with an advance notice of no less than one month.

        EIGHTH—The Employee is prohibited from working overtime without prior
consent and written authorization from the Company. When circumstances require
that the Employee work more time than indicated as his normal work schedule, he
shall first obtain from the Company the authorization

--------------------------------------------------------------------------------




referred to in this clause. If this requirement is not fulfilled, no payment
shall be issued for the time worked over and above the lawful work schedule.

        NINTH—The Employee shall be obligated to submit a receipt to the Company
on each payday which includes the total salary accrued to date, with the
understanding that the submission of this receipt shall demonstrate his
acknowledgement that the salary received covers the work performed. This
prohibits the Employee from later seeking payment for any services rendered,
since any amount to which he may claim rights should be requested when
submitting the receipt. Signing of the corresponding receipt settles and closes
for the Company any type of salary or benefits to which the Employee may have
rights for services rendered to date, even when the above is not mentioned on
the receipt.

        TENTH—Given the confidential nature of the duties the Employee shall
carry out and in order to satisfy requirements stipulated by the Law, the
parties recognize that said person shall be considered as a management employee
for all legal purposes.

        ELEVENTH—Both contracting parties agree that those items not covered in
this Contract shall be governed by the provisions of the Federal Labor Law and
all issues regarding interpretation, execution, and compliance with this
Contract shall be expressly submitted to the jurisdiction and venue of the Local
Conciliation and Arbitration Board of Mexico City, Federal District.

        For the purposes set forth in Article 25 of the Federal Labor Law, the
Company declares itself to be a corporation ESTABLISHED IN ACCORDANCE WITH THE
LAWS OF THE MEXICAN REPUBLIC and is dedicated to PROVIDING MANAGEMENT SERVICES.
It is domiciled at RIO AMAZONAS NO. 43, CUAUHTEMOC, 06500—MEXICO, D.F. and the
Employee states to be of MEXICAN nationality, and domiciled at AV. DESIERTO DE
LOS LEONES NO. 5547 CASA 4, COL. TETELPAN, MEXICO, D.F., which shall be the
address at which it receives any and all notifications in regard to the Federal
Labor Law, this Contract, and the relationships stemming from it. He shall be
obliged to supply in writing any change in domicile. If this change is not
provided, he accepts that the abovementioned will be valid.

        This Contract was read to the parties, who being informed of the
contents and legal force thereof, signed it in MEXICO CITY, D.F., on this 25th
of NOVEMBER of ONE THOUSAND NINE HUNDRED AND EIGHTY-SIX, before the undersigned
witnesses.

SERVICIOS INTEGRADOS DE ADMINISTRACION Y ALTA GERENCIA, S.A. DE C.V.
[Signature Illegible]
Eduardo Arrocha Gio

WITNESS
[Signature Illegible]
Luis Carlos Olvera Canovi

EMPLOYEE
[Signature Illegible]
Jose Octavio Reyes Lagunas

WITNESS
[Signature Illegible]
Ma. Del Carmen Villarreal Gomez

--------------------------------------------------------------------------------


